UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUEL ROUNDTREE,

                                   Plaintiff,

                       -against-
                                                                      19-CV-2475 (JMF)
NYC; NY HEALTH & HOSPS; CORIZON
MEDICAL; MEDICAL ADMINISTRATOR                                     ORDER OF SERVICE
ROBERTS; DR. ARKADY CHERCHOVER;
GRVC DENTIST (JOHN DOE #1); DR. SAN
JOSE; JANE DOES # 1-5; JOHN DOES # 1-10,

                                   Defendants.

JESSE M. FURMAN, United States District Judge:

        Plaintiff, currently incarcerated in Marcy Correctional Facility, brings this pro se action

alleging that, while he was detained in Greene Correctional Facility in Coxsackie, New York,

Defendants violated his constitutional rights. Plaintiff paid the requisite fees to file this action.

A.      Service on Dr. John Mullins

        The Clerk of Court is directed to issue summonses as to Defendant Dr. John Mullins.

Plaintiff is directed to serve the summons and complaint on Dr. Mullins within 90 days of the

issuance of the summons. If within those 90 days, Plaintiff has not either served Dr. Mullins or

requested an extension of time to do so, the Court may dismiss the claims against Dr. Mullins

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

B.      Jane Does # 1−5 and John Does # 2−10

        Plaintiff names unidentified Jane Does # 1−5 and John Does # 1−10 in his amended

complaint but does not plead any facts in the body of the complaint about what any of these

Defendants did or failed to do that violated his rights. A pro se litigant is entitled under Valentin

v. Dinkins, to assistance from the district court in identifying a defendant. 121 F.3d 72, 76 (2d
Cir. 1997). But Plaintiff does not supply sufficient information that would allow identification of

these Defendants. Thus, the Court declines at this time to issue a Valentin order as to these

Defendants but will revisit the matter at a later date, if necessary.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is instructed to issue summonses as to Defendant Dr. John Mullins.

Plaintiff is directed to serve the summons and complaint on each of these Defendants within 90

days of the issuance of the summonses.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

         SO ORDERED.

Dated:     December 5, 2019
           New York, New York

                                                               JESSE M. FURMAN
                                                             United States District Judge




                                                   2
        DEFENDANT AND SERVICE ADDRESSES


Dr. John Mullins
CHS Queens
49-04 19th Avenue
Astoria, New York
11105
